DETAILED ACTION
This Office Action is in response to the communication(s) filed on 04/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is rejected under 35 U.S.C. 112(d) because claim 10 does not add any new limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franks et al. (US 2016/0138540 A1).
	Regarding claim 1, Franks discloses an injector arrangement (fig. 1, 3, 4) with an injector nozzle (32) for injecting medium into a combustion chamber (46, fig. 1, 3), and a sealing ring (12, 202) which is preloaded in order to seal against a sealing face (80, 280) of a cylinder head (18) comprising a passage hole (16), through which the injector nozzle (32) protrudes into the combustion chamber (46, fig. 1, 3) and in which a heat protection sleeve (14, 114, 204) is arranged in the a radial direction between the injector nozzle (32) and the cylinder head (18), one end (62, 162, 262) of which heat protection sleeve facing the combustion chamber (46, fig. 1, 3) is connected by force fit (see at least paragraph 0024-0026, 0032-0033, 0042-0044) to the injector nozzle (32) by a radial press fit (see at least paragraph 0024-0026, 0032-0033, 0042-0044, see also fig. 1, 3, 4), characterized in that an end (64, 164, 264) of the heat protection sleeve (14, 114, 204) facing away from the combustion chamber (46, fig. 1, 3) is connected by force fit to the sealing ring (12, 202) by an axial press fit (see at least paragraph 0024-0026, 0032-0033, 0042-0044, fig. 1, 3, 4).
	Regarding claims 2 and 12, Franks further discloses the heat protection sleeve is preloaded in an axial direction together with the sealing ring against the sealing face of the cylinder head (see at least paragraph 0024-0026, 0032-0033, 0042-0044, fig. 1, 3, 4).
	Regarding claims 3 and 13, Franks further discloses the end of the heat protection sleeve facing away from the combustion chamber has a radially outwardly protruding collar (fig. 1, 3, 4), via which the heat protection sleeve is connected by force fit to the sealing ring (see at least paragraph 0024-0026, 0032-0033, 0042-0044, fig. 1, 3, 4).
	Regarding claims 4 and 14, Franks further discloses an annular chamber (central ring passage 48), which is formed in the radial direction between the heat protection sleeve (14, 114, 204) and the cylinder head (18), is delimited at its end (64, 164, 264) facing away from the combustion chamber in an axial direction by the radially outwardly protruding collar of the heat protection sleeve.
	Regarding claims 5 and 15, Franks further discloses the sealing ring has a radially inwardly protruding collar which is clamped in an axial direction between the radially outwardly protruding collar of the heat protection sleeve and the sealing face of the cylinder head (fig. 1, 3, 4).
	Regarding claims 6 and 16, Franks further discloses an axial dimension of the radially inwardly protruding collar of the sealing ring is at least as large as an axial dimension of the radially outwardly protruding collar of the heat protection sleeve (fig. 1, 3, 4).
	Regarding claims 7 and 17, Franks further discloses radial play is present between the radially outwardly protruding collar of the heat protection sleeve and the sealing ring (fig. 1, 3, 4).
	Regarding claims 8 and 18, Franks further discloses the heat protection sleeve comprises a sleeve body which has the form of a straight hollow cylinder with an inner casing surface, via which the heat protection sleeve is pressed over its an entire axial dimension against an outer casing surface of the injector nozzle (fig. 2, 5, 6).
	Regarding claims 9 and 19, Franks further discloses the heat protection sleeve and the sealing ring are clamped in the an axial direction between the sealing face of the cylinder head and a nozzle clamping nut (fig. 1, 3, 4).
	Regarding claim 10, Franks further discloses a heat protection sleeve and/or a sealing ring for an injector arrangement as claimed in claim 1 (see rejection above). 
	Regarding claim 11, Franks discloses an internal combustion engine (fig. 1, 3) comprising a combustion chamber (46), a cylinder head (18) including a sealing face (80, 280) and a passage hole (16), and an injector arrangement (fig. 1, 3, 4) including an injector nozzle (32) for injecting fuel into the combustion chamber (46), the injector nozzle protruding into the combustion chamber through the passage hole (fig. 1, 3), a sealing ring (12, 202) which is preloaded in order to seal against the sealing face (80, 280) of the cylinder head (18), and a heat protection sleeve (14, 114, 204) arranged in the passage hole in a radial direction between the injector nozzle (32) and the cylinder head (18), one end (62, 162, 262) of the heat protection sleeve facing the combustion chamber (46) being connected by force fit to the injector nozzle (32) by a radial press fit (see at least paragraph 0024-0026, 0032-0033, 0042-0044, fig. 1, 3, 4), and an end (64, 164, 264)  of the heat protection sleeve (14, 114, 204) facing away from the combustion chamber (46) being connected by force fit to the sealing ring (12, 202) by an axial press fit (see at least paragraph 0024-0026, 0032-0033, 0042-0044, fig. 1, 3, 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747